            Case 2:19-cv-01637-KJD-DJA Document 26 Filed 07/20/20 Page 1 of 2




1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                        ***
      DANIELA RIVAS,
6
                           Plaintiff,
7                                                          2:19-cv-01637-KJD-DJA
      vs.                                                  ORDER
8     CAESARS ENTERPRISE SERVICES, LLC,
9                           Defendant.

10          Due to a conflict on the court’s calendar,
11          IT IS HEREBY ORDERED that the Early Neutral Evaluation Session scheduled for September 1,
12   2020, is VACATED, and RESCHEDULED to 10:00 AM, September 21, 2020.
13          The written evaluation statements must be delivered to chamber or (if statements and exhibits are
14   100 pages or less) emailed to VCF_Chambers@nvd.uscourts.gov, not later than 4:00 p.m., September 14,
15   2020. DO NOT FILE. DO NOT MAIL THEM TO THE CLERK'S OFFICE. DO NOT SERVE A COPY
16   ON OPPOSING COUNSEL.
17          If a party prefers to appear by video conference, the party must notify chambers (702-464-5540)
18   of that decision by September 14, 2020. If the party is appearing by video conference, it is the
19   responsibility of that party to set-up and coordinate the video conference for the ENE and be prepared to
20   do a test run of the video conference on September 15, 2020, with chambers.
21          If you do not feel well, contact chambers (702)464-5540 immediately to reschedule this hearing
22   or make arrangements to attend it remotely. DO NOT COME TO THE COURTHOUSE IF YOU ARE
23   EXPERIENCING FLU-LIKE SYMPTOMS such as a cough, fever, or shortness of breath, or if you have
24   been in contact with anyone who has been recently diagnosed with a COVID19 infection. Refer to
25   Temporary General Order 2020-02 for additional courthouse-access policies and procedures.
     Case 2:19-cv-01637-KJD-DJA Document 26 Filed 07/20/20 Page 2 of 2




1    All else as stated in the order (ECF No. 23) scheduling the ENE remains in effect.

2    DATED this 20th day of July, 2020.
                                                         _________________________
3                                                        CAM FERENBACH
                                                         UNITED STATES MAGISTRATE JUDGE
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
